UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6845


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KENYAR ANDRAKIOS GLOVER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00032-MR-2)


Submitted:   July 18, 2013                    Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenyar Andrakios Glover, Appellant Pro Se. Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenyar Glover appeals the district court order denying

his   18    U.S.C.   § 3582(c)(2)    (2006)     motion    for     a     sentence

reduction under Guidelines Amendment 750.              The district court

denied the motion after finding Glover ineligible for a sentence

reduction because his Guidelines range was driven by a statutory

mandatory minimum due to a prior felony conviction.                   On appeal,

Glover argues only that he should be resentenced because this

predicate conviction no longer qualifies as a felony following

the decisions in Carachuri-Rosendo v. Holder, 130 S. Ct. 2577

(2010), and United States v. Simmons, 649 F.3d 237 (4th Cir.

2011) (en banc).     However, a § 3582(c)(2) motion is not a proper

vehicle for raising such a challenge to a defendant’s sentence.

See 18 U.S.C. § 3582(c)(2) (permitting sentence reduction for “a

defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the

Sentencing    Commission”   by   operation     of   retroactive       Guidelines

Amendment); Dillon v. United States, 130 S. Ct. 2683, 2690-92

(2010)     (explaining   that   § 3582(c)(2)    does   not   authorize      full

resentencing, but permits sentence reduction only within narrow

bounds established by Sentencing Commission).                Because Glover

identifies no reversible error in the denial of his § 3582(c)(2)

motion, we affirm the district court’s judgment.                  We dispense

with oral argument because the facts and legal contentions are

                                     2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3